department of the treasury internal_revenue_service washington d c date number info release date u i l the honorable tom bliley u s house of representatives washington d c dear mr bliley commissioner rossotti asked me to respond to the letter dated date from you and congressman bill archer you asked the internal_revenue_service irs to quickly resolve the issue of whether interconnection facilities transferred to an electric utility by an independent power producer constitute a taxable contribution_in_aid_of_construction ciac under sec_118 of the internal_revenue_code for a corporation sec_118 provides that gross_income does not include any contribution_to_the_capital_of_the_taxpayer sec_118 provides that the term contribution_to_the_capital_of_the_taxpayer does not include any ciac or any other contribution as a customer or a potential customer except for water and sewerage disposal utilities notice_88_129 addresses interconnection transfers by a qualifying_facility to a utility notice_88_129 provides guidance for certain transfers of property to regulated public_utilities by qualifying small power producers and qualifying cogenerators collectively qualifying facilities defined in sec_3 of the federal power act amended by section of the public_utilities regulatory policies act of purpa purpa requires an electric utility interconnect with a qualifying_facility to allow the sale of power produced by the qualifying_facility a qualifying_facility must bear the cost of the purchase and installation of equipment required for the interconnection generally the utility takes legal_title to the interconnection facilities which become part of the utility’s transmission network the notice addresses whether interconnection facilities transferred by a qualifying_facility to a utility constitute a sec_118 ciac to the transferee utility the notice provides a safe_harbor excluding from the definition of a ciac certain transfers of interconnection facilities to utilities by qualifying facilities the rationale for the safe_harbor is that a qualifying_facility is not a customer that receives services from the transferee utility under sec_118 if the transfer of the interconnection facilities is to allow the producer to sell power to its customer utility since the qualified_facility does not receive services from the transferee utility there is no concern that the property transferred might be a form of prepayment for future services from the transferee accordingly the transfer of the interconnection facilities is not a taxable ciac to the transferee utility in past private letter rulings the irs has interpreted the safe_harbor to apply to similar transfers by producing facilities that were not purpa qualifying facilities the irs is deciding whether to extend notice_88_129 for third party sales the inquiry you and others have recently made raises the question of whether the safe_harbor should be extended when the interconnection is transferred to a utility not to sell power to the utility but rather to transport the power over the utility’s transmission network for sales to third parties your transaction differs from the notice transaction the transaction you describe is materially different from the transaction in the notice the transaction in the notice arises in a regulated marketplace where the qualifying facility’s power is sold under a long-term power purchase agreement to the transferee utility the transaction you describe arises in a deregulated marketplace where the producer’s power is not sold to the utility but is transported over the utility’s transmission lines into a power pool where third-party buyers bid on the producer’s power the irs and the treasury_department are considering the proper tax treatment for this type of transaction among the issues to be resolved is whether the transferor producer’s use of the transferee utility’s transmission lines makes the transferor a customer receiving transportation services for purposes of sec_118 constituents should forward comments to the irs we encourage your constituents as well as interested members of the electric power industry to forward their views regarding this type of transaction to the attention of gregory n doran attorney-advisor cc dom p si in the office_of_chief_counsel irs i have sent a similar letter to congressman archer i hope the information provided is helpful please contact me at if i can be of further assistance or have a member of your staff contact gregory doran at sincerely judith c dunn signed associate chief_counsel judith c dunn domestic
